           Case 1:19-cv-03199-RDB Document 36 Filed 07/21/21 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

CYNTHIA BOLDEN-GARDNER,                     *
et al. ,
                                            *
        Plaintiffs,
                                            *
            v.                                      Civil Action No. RDB-19-3199
                                            *
LIBERTY MUTUAL INSURANCE
CO.,                                        *

       Defendant.                           *

*      *         *     *     *      *       *       *      *      *      *       *      *

                                 MEMORANDUM ORDER

       Plaintiffs Cynthia Bolden-Gardner and Bennie Gardner (the “Gardners” or the

“Plaintiffs”) bring this lawsuit against Defendant Liberty Mutual Insurance Company

(“Liberty Mutual”) alleging breach of contract and corporate negligence with respect to Liberty

Mutual’s alleged denial of coverage under the uninsured motorist provision of their

automobile insurance policy. (ECF No. 1.) Presently pending is the Defendant’s Motion for

Declaratory Judgment (ECF No. 23) through which Liberty Mutual asserts that it has not

denied coverage, and that the present dispute is actually over the value of the claimed injuries

and the amount of available coverage under the Plaintiffs’ policy. Specifically, Liberty Mutual

asserts that the Plaintiffs have already received more than $13,000 in Medical Payments

coverage benefits. (ECF No. 23-1 at 1.) Liberty Mutual seeks an order from this Court stating

that it is entitled to offset this amount already paid in Medical Payments coverage in the event

the Plaintiffs receive an award for damages at trial. The parties’ submissions have been

reviewed and no hearing is necessary. See Local Rule 105.6 (D. Md. 2021). For the reasons
                                                1
             Case 1:19-cv-03199-RDB Document 36 Filed 07/21/21 Page 2 of 5



that follow, the Defendant’s Motion for Declaratory Judgment (ECF No. 23) is GRANTED.

                                        BACKGROUND

        The Gardners, residents of Mississippi, were involved in an automobile accident on

July 11, 2018 in Prince George’s County, Maryland. (ECF No. 1 ¶¶ 1, 2, 6.) The Plaintiffs’

vehicle was allegedly struck by another vehicle, whose driver fled the scene. (Id. ¶ 10.) The

Plaintiffs allege that they each suffered serious and painful injuries as a result of the crash. (Id.

at p. 4 ¶ 13, p. 6 ¶ 13.)

        At the time of the accident, the Gardners had an automobile insurance policy with

Liberty Mutual bearing the Policy Number A0S258-232694-70 (the “Policy”). (Id. ¶ 4; Exh.

1, ECF No. 23-2.) Liberty Mutual is a corporation based in Boston, Massachusetts. (Id. ¶ 3.)

The Policy provided coverage for bodily injury, property damage, medical payments, as well

as uninsured motorist coverage. (Exh. 1, ECF No. 23-2 at p. 2.) The “Limit of Liability”

provision of the Medical Payments section of the Policy specifically stated:

            A. The limit of liability shown in the Declarations for this coverage is our
        maximum limit of liability for each person injured in any one accident. This is
        the most we will pay regardless of the number of:

        1.    “Insureds”;
        2.    Claims made;
        3.    Vehicles or premiums shown in the Declarations; or
        4.    Vehicles involved in the accident.

           B. No one will be entitled to receive duplicative payments for the same
        elements of loss under this coverage and:

        1. Part A and C of this policy; or
        2. Any Underinsured Motorists Coverage provided by this policy.

(Id. at p. 7.)

        Liberty Mutual asserts that the Gardners submitted a claim for Medical Payments

                                                 2
         Case 1:19-cv-03199-RDB Document 36 Filed 07/21/21 Page 3 of 5



coverage under the Policy for reimbursement of medical bills related to their crash totaling

$13,717.98: Plaintiff Cynthia Bolden-Gardner claimed $8,536.10 and Plaintiff Bennie Gardner

claimed $5,181.88. (ECF No. 23-1 at p. 2.) Liberty Mutual asserts that it accepted the claim

and issued payments to the Gardners, which they do not contest. (Id.; ECCF No. 25-1.) In

the presently pending suit, the Gardners now contend they are entitled to coverage under the

Uninsured Motorist provision of the Policy for costs related to the same automobile accident.

Liberty Mutual filed its Motion for Declaratory Relief, seeking an order declaring that it is

entitled to an offset of $13,717.98 in the event that the Plaintiffs prevail in this case.

                                           ANALYSIS

       As the basis of this Court’s jurisdiction lies in diversity of citizenship, under 28 U.S.C.

§ 1332(a), Maryland law applies. Hartford Fire Ins. Co. v. Harleysville Mut. Ins. Co., 736 F.3d 255,

261 n.3 (4th Cir. 2013) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)). Under Maryland

law, courts follow the general rules of contract construction in the interpretation of an

insurance contract. See Cheney v. Bell Nat’l Life Ins. Co., 556 A.2d 1135, 1138 (Md. 1998); Pacific

Indem. Co. v. Interstate Fire & Cas. Co., 488 A.2d 486, 488 (Md. 1985). Maryland generally

adheres to the rule of lex loci contractus, under which the construction of a contract is determined

by the law of the state where the contract was made. See Allstate Ins. Co. v. Hart, 611 A.2d 100,

101 (Md. 1992). “Maryland’s appellate courts view the locus contractus of an insurance policy as

the state in which the policy is delivered and where the premiums are paid, because such acts

are the last acts necessary to make an insurance policy binding.” Nautilus Ins. Co. v. REMAC

America, Inc., 956 F. Supp. 2d 674, 684 (D. Md. 2013) (citing Aetna Cas. & Sur. Co. v. Souras,

552 A.2d 908 (Md. Ct. Spec. App. 1989) and TIG Ins. Co. v. Monongahela Power Co., 58 A.3d 497


                                                 3
         Case 1:19-cv-03199-RDB Document 36 Filed 07/21/21 Page 4 of 5



(Md. Ct. Spec. App. 2012)). The parties to this matter agree that this Court must apply

Mississippi law. (ECF No. 23-1 at 4; ECF No. 25 at 3-4.)

       In this case, the Medical Payments section of the Policy at issue clearly states that “[n]o

one will be entitled to receive duplicative payments for the same elements of loss under this

coverage and . . . Any Underinsured Motorist Coverage provided by this policy.” (Exh. 1,

ECF No. 23-2 at p. 7.) In Welborn v. State Farm Mutual Automobile Insurance Co., the United

States Court of Appeals for the Fifth Circuit, sitting in diversity, considered the issue of

whether a similar provision of an automobile insurance policy “that allow[ed] an insurance

company to avoid double payment of medical expenses under a[n] [uninsured motorist] policy

[was] enforceable in Mississippi.” 420 F.3d 685, 687 (5th Cir. 2007). The provision at issue

in that case stated that “[n]o person for whom medical expenses are payable under this

coverage shall recover more than once for the same medical expense under this or similar

vehicle insurance.” Id. at 688. The Fifth Circuit found that the purpose of the clause was “to

limit the amount of an insured’s damages to the amount of damage that is actually suffered.”

Id. The Fifth Circuit upheld the provision, following its previous decision in Tucker v. Aetna

Casualty & Surety Co., 801 F.2d 728 (5th Cir. 1986), in which it held another provision

preventing duplication of coverage was permissible as the clause did not serve as “an attempt

to reduce the minimum amount of [uninsured motorist] coverage.” Id. at 687.

       In opposing the Defendant’s Motion, the Plaintiffs point to the court’s decision in

Prudential Property Casualty Insurance Co. v. Mohrman, 828 F. Supp. 432 (S.D. Miss. 1993) for the

proposition that insurance companies are not entitled to deduct medical payments made on

behalf of their insureds from uninsured motorist coverage. (ECF No. 25-1 at 4.) However,


                                                4
         Case 1:19-cv-03199-RDB Document 36 Filed 07/21/21 Page 5 of 5



the court in Prudential was clear that the insured in that case was “not asking the Court for

‘double medical payments’ under the policy in question,” but was instead asserting that “a

separate premium” paid for Medical Payment coverage under the applicable policy should not

be offset against her uninsured motorist entitlement. Prudential, 828 F. Supp. 432 at 437-38.

Whether Liberty Mutual is entitled to offset a premium is simply not at issue in this case. The

Fifth Circuit’s decisions in Welborn and Tucker have clearly addressed the issue at hand. Liberty

Mutual is not seeking to reduce the minimum amount of Uninsured Motorist coverage

provided by the Policy and is instead simply seeking to avoid paying the Plaintiffs twice for

the same medical costs under a valid provision of the Policy. Liberty Mutual is entitled to its

requested declaratory relief.

       Accordingly, it is HEREBY ORDERED this 21st Day of June, 2021 that:

   1. Defendant Liberty Mutual’s Motion for Declaratory Judgment (ECF No. 23) is
      GRANTED;

   2. The Defendant is entitled to an offset of $13,717.98 for Medical Payment benefits
      already paid under the applicable policy;

   3. The Clerk of this Court shall transmit a copy of this Memorandum Order to counsel
      of record.


                                                           _________/s/__________
                                                           Richard D. Bennett
                                                           United States District Judge




                                               5
